Citation Nr: 0833148	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran had active service from August 1961 to December 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for bilateral hearing 
loss and assigned a noncompensable rating.  The veteran 
asserts that a compensable rating is warranted for the 
service-connected hearing loss.  

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

Additional evidence was received at the Board in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a compensable rating for the service-
connected bilateral hearing loss.  The veteran's audiometric 
testing results from the most recent VA examination in 
January 2008 indicate that a compensable schedular rating is 
not for application in this case.  

At his personal hearing in June 2008, the veteran testified 
that he may lose his job working security at Carnegie Hall 
and the Met Opera House because he is having increased 
difficulty hearing and communicating with others due to the 
resonating echo and coincident background noise at his place 
of employment.  

In support of his claim, the veteran submitted a memorandum 
from his employer who confirmed that the veteran may lose his 
job due to the hearing problem.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO explained why the criteria for 
assignment of a schedular evaluation for the service-
connected bilateral hearing loss had not been met in the 
April 2007 Statement of the Case (SOC).  The SOC also 
indicated that entitlement to an extraschedular evaluation 
had also been considered, but the evidence did not show 
exceptional or unusual circumstances such as marked 
interference with employment that would render impractical 
the application of the regular schedular standards.  

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
veteran's hearing testimony and the memorandum from his 
employer provide additional evidence indicating that the 
veteran's service-connected hearing loss may cause marked 
interference with employment.  Thus, referral for extra-
schedular consideration is appropriate.  

Moreover, VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c).  As the veteran 
has not waived initial RO consideration of this evidence, a 
remand is necessary. 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the veteran is provided with 
all appropriate notice concerning 
entitlement to extraschedular evaluations 
under 38 C.F.R. § 3.321(b).

2.  Ensure that all relevant records 
concerning the veteran's employment as 
well as all identified VA and non-VA 
treatment records identified by the 
veteran have been obtained.

3.  After completing #1-2, and any other 
development deemed appropriate, refer the 
matter of entitlement to an extraschedular 
evaluation for the service-connected 
bilateral hearing loss under 38 C.F.R. § 
3.321(b) to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, for review and 
consideration.

4.  Then, adjudicate the claim for 
entitlement to extraschedular evaluation 
for the service-connected bilateral 
hearing loss under 38 C.F.R. § 3.321(b) 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.

5.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


